

116 S611 IS: Water Affordability, Transparency, Equity, and Reliability Act of 2019
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 611IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Sanders (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo provide adequate funding for water and sewer infrastructure, and
			 for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Water Affordability, Transparency, Equity, and Reliability Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Water affordability, transparency, equity, and reliability.Sec. 3. Report on affordability, discrimination and civil rights violations, public participation
			 in regionalization, and data collection.Sec. 4. Technical assistance to rural and small municipalities and Tribal governments.Sec. 5. Residential onsite sewage disposal system improvement.Sec. 6. Household water well systems.Sec. 7. State water pollution control revolving funds.Sec. 8. Use of State revolving loan funds under the Safe Drinking Water Act.Sec. 9. Drinking water grant programs.Sec. 10. Requirement for the use of American materials in drinking water infrastructure.Sec. 11. Labor provisions.
			2.Water affordability, transparency, equity, and reliability
			(a)Clean water programs
 (1)In generalAt the beginning of each fiscal year, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall obligate, for the fiscal year—
 (A)not more than $174,250,000 for making grants under section 104(b)(8) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)(8));
 (B)not more than $522,750,000 for making grants under section 106 of that Act (33 U.S.C. 1256); (C)not more than $871,250,000 for making grants under section 222 of that Act (as added by section 5);
 (D)not more than $871,250,000 for making grants under section 319 of that Act (33 U.S.C. 1329); and (E)not more than $15,682,500,000 for making capitalization grants under section 601 of that Act (33 U.S.C. 1381).
 (2)FundingOn October 1 of each fiscal year, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to carry out this subsection $18,122,000,000, to remain available until expended.
 (3)Availability of fundsAmounts transferred to the Administrator under paragraph (2) and obligated by the Administrator under paragraph (1) shall remain available to the Administrator, without further appropriation or fiscal year limitation, for the purposes for which the amounts were obligated.
				(b)Safe drinking water funding
 (1)In generalAt the beginning of each fiscal year, the Administrator shall obligate, for the fiscal year—
 (A)not more than $174,250,000 for providing technical assistance under section 1442(e) of the Safe Drinking Water Act (42 U.S.C. 300j–1(e));
 (B)not more than $15,159,750,000 for making capitalization grants under section 1452 of that Act (42 U.S.C. 300j–12); and
 (C)not more than $1,045,500,000 for making grants under section 1465 of that Act (42 U.S.C. 300j–25). (2)FundingOn October 1 of each fiscal year, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to carry out this subsection $16,379,500,000, to remain available until expended.
 (3)Availability of fundsAmounts transferred to the Administrator under paragraph (2) and obligated by the Administrator under paragraph (1) shall remain available to the Administrator, without further appropriation or fiscal year limitation, for the purposes for which the amounts were obligated.
				(c)Household water well systems
 (1)In generalAt the beginning of each fiscal year, the Secretary of Agriculture (referred to in this subsection as the Secretary) shall obligate, for the fiscal year, not more than $348,500,000 for making grants under section 306E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e).
 (2)FundingOn October 1 of each fiscal year, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $348,500,000, to remain available until expended.
 (3)Availability of fundsAmounts transferred to the Secretary under paragraph (2) and obligated by the Secretary under paragraph (1) shall remain available to the Secretary, without further appropriation or fiscal year limitation, for the purposes for which the amounts were obligated.
				3.Report on affordability, discrimination and civil rights violations, public participation in
			 regionalization, and data collection
			(a)Study
 (1)In generalThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall conduct a study on water and sewer services.
 (2)AffordabilityIn conducting the study under paragraph (1), the Administrator shall study water affordability nationwide, including—
 (A)rates for water and sewer services, increases in those rates during the 10-year period ending on the date on which the Administrator begins to carry out the study under paragraph (1), and water service disconnections due to unpaid water service charges; and
 (B)for promoting affordable, equitable, transparent, and reliable water and sewer service, the effectiveness of funding under—
 (i)section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12); and (ii)section 601 of the Federal Water Pollution Control Act (33 U.S.C. 1381).
 (3)Discrimination and civil rightsIn conducting the study under paragraph (1), the Administrator, in collaboration with the Civil Rights Division of the Department of Justice, shall study—
 (A)discriminatory practices of water and sewer service providers; and (B)violations by water and sewer service providers that receive Federal assistance of civil rights under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) with respect to equal access to water and sewer services.
 (4)Public participation in regionalizationIn conducting the study under paragraph (1), the Administrator shall evaluate efforts to regionalize public water systems, as defined in section 1401 of the Safe Water Drinking Act (42 U.S.C. 300f), and sewer services with respect to public participation in—
 (A)the decision to undergo the regionalization; and (B)decision making by the board of directors (or other governing body) of the entity that provides, or oversees or coordinates the provision of, water by the public water systems subject to the regionalization.
 (5)Data collectionIn conducting the study under paragraph (1), the Administrator shall collect information, assess the availability of information, and evaluate the methodologies used to collect information, related to—
 (A)people living without water or sewer services; (B)water service disconnections due to unpaid water service charges, including disconnections experienced by households containing children, elderly persons, disabled persons, chronically ill persons, or other vulnerable populations; and
 (C)disparate effects, on the basis of race, gender, or socioeconomic status, of water service disconnections and the lack of public water service.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to Congress a report that contains—
 (1)the results of the study under subsection (a)(1); and (2)recommendations for utility companies, Federal agencies, and States with respect to the results of the study.
 4.Technical assistance to rural and small municipalities and Tribal governmentsSection 104(u)(7) of the Federal Water Pollution Control Act (33 U.S.C. 1254(u)(7)) is amended by striking not to exceed $25,000,000 and inserting $175,000,000.
 5.Residential onsite sewage disposal system improvementTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:
			
 222.Residential onsite sewage disposal systemsNot later than 1 year after the date of enactment of this section, the Administrator shall establish a grant program to make grants to users of a septic tank and drainage field for costs associated with repairing, replacing, or upgrading the septic tank and drainage field..
 6.Household water well systemsSection 306E(d) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e(d)) is amended by striking $20,000,000 for each of fiscal years 2019 through 2023 and inserting $348,500,000 for each fiscal year.
		7.State water pollution control revolving funds
 (a)Specific requirementsSection 602(b) of the Federal Water Pollution Control Act (33 U.S.C. 1382(b)) is amended— (1)in paragraph (2), by striking will be made to the State with funds to be made available and inserting were made to the State with funds made available for fiscal year 2019;
 (2)in paragraph (13)(B)(iii), by striking and at the end; (3)in paragraph (14), by striking the period at the end and inserting a semicolon; and
 (4)by adding at the end the following:  (15)the State will not provide financial assistance using amounts from the fund for any project that will provide substantial direct benefits to new communities, lots, or subdivisions, other than a project to construct an advanced decentralized wastewater system; and.
 (b)Projects and activities eligible for assistanceSection 603(c) of the Federal Water Pollution Control Act (33 U.S.C. 1383(c)) is amended— (1)in paragraph (11)(B), by striking and at the end;
 (2)in paragraph (12)(B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (13)to any municipality or intermunicipal, interstate, or State agency for— (A)purchasing from a willing seller a privately owned treatment works for the purpose of bringing the treatment works into public ownership; and
 (B)expenses related to canceling a contract for the operation or management of a publicly owned treatment works..
 (c)Increasing the amount of additional subsidization by the StateSection 603(i)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)(3)) is amended by striking subparagraph (B) and inserting the following:
				
 (B)Additional limitationA State may use not less than 50 percent of the total amount received by the State in capitalization grants under this title for a fiscal year for providing additional subsidization under this subsection..
 8.Use of State revolving loan funds under the Safe Drinking Water ActSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended— (1)in subsection (a)—
 (A)in paragraph (2)— (i)in subparagraph (A), by inserting publicly owned, operated, and managed before community water systems; and
 (ii)by striking subparagraph (E) and inserting the following:  (E)Acquisition of real propertyThe funds under this section may be used for—
 (i)purchasing from a willing seller a privately owned community water system for the purpose of bringing the community water system into public ownership; or
 (ii)for the expenses related to canceling a contract for the operation or management of a community water system.; and
 (B)by adding at the end the following:  (6)Exception to public ownership, operation, and management requirementNotwithstanding paragraph (2)(A), a public water system that regularly serves fewer than 10,000 persons, and that is not owned, operated, or managed by any person who owns, operates, or manages any other public water system, may receive assistance under this section.;
 (2)in subsection (d), by striking paragraph (2) and inserting the following:  (2)Total amount of subsidiesTo the extent that there are sufficient applications for loans to the communities described in paragraph (1), of the amount of the capitalization grant received by a State for a fiscal year, the total amount of loan subsidies made by the State for the fiscal year pursuant to paragraph (1) may not be less than 50 percent.;
 (3)in subsection (e), by striking to be made to the State and inserting that was made to the State in fiscal year 2019; (4)in subsection (g)(3)—
 (A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (C)by inserting after subparagraph (C) the following:  (D)guidance—
 (i)to ensure affordable, equitable, transparent and reliable water service provision; (ii)to provide protections for households facing service disconnection due to unpaid water service charges; and
 (iii)to promote universal equal access to water services.; and
 (5)in subsection (k)(1), by adding at the end the following:  (E)Provide assistance in the form of a grant to owners of private property on which a lead service line (as defined in section 1459B(a)) is or may be located, for the purpose of replacing the lead service line with a service line that is lead free (as defined in section 1417(d)).
 (F)Provide assistance to a publicly owned, operated, and managed community water system for the purpose of updating a treatment plant or switching water sources due to contamination from per- and polyfluoroalkyl substances (commonly referred to as PFAS) (as defined by the State in which the community water system is located).
 (G)Provide assistance in the form of a grant to an owner of a household water well that has been contaminated by per- and polyfluoroalkyl substances (commonly referred to as PFAS) (as defined by the State in which the household well is located) for the purpose of purchasing and installing a household filtration system..
			9.Drinking water grant programs
 (a)School drinking water improvementSection 1465 of the Safe Drinking Water Act (42 U.S.C. 300j–25) is amended— (1)in the section heading, by striking fountain and inserting infrastructure;
 (2)in subsection (a), by striking fountains manufactured prior to 1988 and inserting infrastructure; (3)by striking subsection (b) and inserting the following:
					
 (b)Use of fundsFunds awarded under the grant program may be used to pay costs associated with— (1)installing, repairing, or replacing the infrastructure necessary to ensure that drinking water fountains, drinking water coolers, and bottle filling stations at schools are lead free (as defined in section 1417(d)); and
 (2)monitoring and reporting of lead levels in the drinking water of schools, as determined appropriate by the Administrator.; and
 (4)in subsection (d)— (A)by striking $5,000,000 and inserting $1,050,000,000; and
 (B)by striking 2021 and inserting 2022. (b)Tribal drinking waterSection 1452(i)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(i)(1)) is amended, in the first sentence—
 (1)by striking 1 1/2 and inserting 3; and (2)by striking may and inserting shall.
 10.Requirement for the use of American materials in drinking water infrastructureSection 1452(a)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)(A)) is amended by striking During fiscal years 2019 through 2023, funds and inserting Funds.
		11.Labor provisions
 (a)Prevailing rate of wageNothing in this Act or an amendment made by this Act affects the applicability of the requirements relating to labor standards of sections 513 and 602(b)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1372, 1382(b)(6)) and section 1450(e) of the Safe Drinking Water Act (42 U.S.C. 300j–9(e)) to projects carried out under those Acts.
			(b)Project labor agreements
 (1)Clean water revolving fundsSection 602(b) of the Federal Water Pollution Control Act (33 U.S.C. 1382(b)) (as amended by section 7(a)) is amended by adding at the end the following:
					
 (16)the State will— (A)permit recipients of assistance under this title to enter into agreements authorized under section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f)) (commonly known as project labor agreements) with respect to projects for building or construction carried out with that assistance; and
 (B)ensure that, to the maximum extent practicable, recipients of assistance under this title carry out the projects through the use of the agreements described in subparagraph (A)..
 (2)Drinking water revolving fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended— (A)in subsection (a) (as amended by section 8(1)), by adding at the end the following:
						
 (7)Project labor agreementsEach agreement under this subsection shall require that the State permit recipients of assistance under this section to enter into an agreement authorized under section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f)) (commonly known as a project labor agreement) with respect to projects for building or construction carried out with that assistance.; and
 (B)in subsection (b)(3)(A)— (i)in clause (ii), by striking ; and and inserting a semicolon;
 (ii)in clause (iii), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
							
 (iv)with respect to projects for building or construction, will be carried out through the use of agreements authorized under section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f))..